COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-15-00035-CR


DANIEL ARMANDO                                                     APPELLANT
TROJANOWSKI A/K/A DANIEL
ARMAND TROJANOWSKI

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1380108D

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have considered appellant’s “Motion to Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this



      1
      See Tex. R. App. P. 47.4.
motion, we grant the motion and dismiss the appeal.   See Tex. R. App. P.

42.2(a), 43.2(f).

                                            PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 9, 2015




                                2